                                                       1   Kelly H. Dove, Esq.
                                                           Nevada Bar No. 10569
                                                       2   Tanya N. Lewis, Esq.
                                                           Nevada Bar No. 8855
                                                       3   SNELL & WILMER L.L.P.
                                                           3883 Howard Hughes Parkway
                                                       4   Suite 1100
                                                           Las Vegas, Nevada 89169
                                                       5   Telephone: 702.784.5200
                                                           Facsimile: 702.784.5252
                                                       6   Email: kdove@swlaw.com
                                                                  tlewis@swlaw.com
                                                       7
                                                           Attorneys for Defendant Wells Fargo Bank, N.A.
                                                       8   (incorrectly named as Wells Fargo Financial
                                                           National Bank)
                                                       9
                                                                                        UNITED STATES DISTRICT COURT
                                                      10
                                                                                               DISTRICT OF NEVADA
                                                      11

                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                           CODY M. BUNGANICH,
Snell & Wilmer




                                                      13                                                        Case No. 2:19-cv-00513-RFB-VCF
                    Las Vegas, Nevada 89169




                                                                                 Plaintiff,
                         LAW OFFICES




                                                                                                                STIPULATION AND ORDER TO
                          702.784.5200




                                                      14
                                                           vs.                                                  EXTEND DEADLINE FOR
                               L.L.P.




                                                      15                                                        DEFENDANT TO RESPOND TO
                                                           WELLS FARGO FINANCIAL NATIONAL                       PLAINTIFF’S COMPLAINT
                                                      16   BANK,
                                                                                                               (SECOND REQUEST)
                                                      17                         Defendant.

                                                      18

                                                      19          It is hereby stipulated by and between Plaintiff Cody M. Bunganich (“Plaintiff”), through
                                                      20   his attorney, Mitchell D. Gliner, and Defendant Wells Fargo Bank, N.A. (incorrectly sued as Wells
                                                      21   Fargo Financial National Bank)(“Wells Fargo”), through its attorneys, the law firm of Snell &
                                                      22   Wilmer L.L.P., as follows:
                                                      23          In the interest of conserving client and judicial resources, Plaintiff and Wells Fargo
                                                      24   stipulate and agree that Wells Fargo shall have an extension until May 20, 2019, in which to file
                                                      25   its responsive pleading. This is the parties’ second request for an extension of time to respond to
                                                      26   the Complaint and is not intended to cause any delay or prejudice to any party, but is intended so
                                                      27   that Wells Fargo can conduct a diligent search and obtain records necessary to prepare its
                                                      28   response.
                                                       1
                                                           Dated: May 6, 2019                             Dated: May 6, 2019
                                                       2
                                                                SNELL & WILMER L.L.P.                            OFFICE OF MITCHELL D. GLINER
                                                       3

                                                       4
                                                            By: /s/ Tanya N. Lewis                           By: /s/ Mitchell D. Gliner
                                                       5        Kelly H. Dove (NV Bar No. 10569)                 Mitchell D Gliner (NV Bar No. 3419)
                                                                Tanya N. Lewis (NV Bar No. 8855)                 3017 W Charleston Blvd Ste 95
                                                       6        3883 Howard Hughes Parkway                       Las Vegas, NV 89102-1928
                                                                Suite 1100                                       702-870-8700
                                                       7        Las Vegas, Nevada 89169                          Fax: 702-870-0034
                                                                Attorneys for Defendant Wells Fargo
                                                       8        Bank, N.A.                                      Attorney for Plaintiff Cody M. Bunganich
                                                                (incorrectly named as Wells Fargo
                                                       9        Financial National Bank)                     (e-signed with permission)
                                                      10
                                                                                                       ORDER
                                                      11

                                                      12          IT IS ORDERED THAT Wells Fargo’s time to respond to Plaintiff’s Complaint shall
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                           be extended to on or before May 20, 2019.
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                      15   IT IS SO ORDERED.

                                                      16
                                                                                                       UNITED STATES MAGISTRATE JUDGE
                                                      17
                                                                                                       DATED May 6, 2019.
                                                      18
                                                           Respectfully submitted by:
                                                      19
                                                           SNELL & WILMER L.L.P.
                                                      20
                                                           /s/ Tanya N. Lewis
                                                      21   Kelly H. Dove (NV Bar No. 10569)
                                                           Tanya N. Lewis (NV Bar No. 8855)
                                                      22   3883 Howard Hughes Parkway
                                                           Suite 1100
                                                      23   Las Vegas, Nevada 89169
                                                           Attorneys for Defendant Wells Fargo Bank, N.A.
                                                      24   (incorrectly named as Wells Fargo Financial National Bank

                                                      25

                                                      26

                                                      27

                                                      28


                                                                                                       -2-
                                                       1                                    CERTIFICATE OF SERVICE
                                                       2            I hereby certify that on this date, I electronically filed the foregoing STIPULATION AND
                                                       3   ORDER TO EXTEND DEADLINE FOR DEFENDANT TO RESPOND TO PLAINTIFF’S
                                                       4   COMPLAINT with the Clerk of the Court for the U. S. District Court, District of Nevada by using
                                                       5   the Court’s CM/ECF system. Participants in the case who are registered CM/ECF users will be
                                                       6   served by the CM/ECF system.
                                                       7            DATED: May 6, 2019
                                                       8
                                                                                                        /s/ Susan Ballif
                                                       9                                                An Employee of Snell & Wilmer L.L.P.
                                                           4833-7854-9654
                                                      10

                                                      11

                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28


                                                                                                         -3-
